Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
2.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Peter Jay on May 6, 2021.  
The application has been amended as follows:
Claim 1 is amended as follow:
1.	(Currently Amended) Metal-coated non-spherical resin particles, in which 20% or more and less than 80% of the surface of non-spherical resin particles is coated with metal, 
wherein the sphere-equivalent volume average particle diameter of the non-spherical resin particles is 0.1 to 300 µm 
and wherein the non-spherical resin particles have an aspect ratio of 1.2 or more. 

	Written descriptive support for this amendment is found at Page 3, Paragraph [0009], of the specification as originally filed.

Claim 2 is cancelled as follows:
2.	(Cancelled). 
These claims are renumbered as follows:
Claim 1 remain as Claim 1.
Claim 3 becomes Claim 2, which depends on claim 1; reads as “The metal-coated non-spherical resin particles according to claim 1”. 
Claim 4 becomes Claim 3, which depends on claim 1; reads as “The metal-coated non-spherical resin particles according to claim 1”.
Claim 5 becomes Claim 4, which depends on claim 1; reads as “The metal-coated non-spherical resin particles according to claim 1”.
Claim 6 becomes Claim 5, which depends on claim 1; reads as “The metal-coated non-spherical resin particles according to claim 1”.
Claim 7 becomes Claim 6, which depends on claim 5; reads as “The metal-coated non-spherical resin particles according to claim 5”.
Claim 8 becomes Claim 7, which depends on claim 5; reads as “The metal-coated non-spherical resin particles according to claim 5”.
Claim 9 becomes Claim 8, which depends on claim 1; reads as “The metal-coated non-spherical resin particles according to claim 1”.
Claim 10 becomes Claim 9, which depends on claim 8; reads as “The metal-coated non-spherical resin particles according to claim 8”.
Claim 25 becomes Claim 10.
Claim 26 becomes Claim 11, which depends on Claim 10; reads as “The metal-coated non-spherical resin particles according to claim 10”. 
Claim 27 becomes Claim 12, which depends on Claim 10; reads as “The metal-coated non-spherical resin particles according to claim 10”.

Claim 29 becomes Claim 14, which depends on Claim 10; reads as “The metal-coated non-spherical resin particles according to claim 10”.
Claim 30 becomes Claim 15, which depends on Claim 10; reads as “The metal-coated non-spherical resin particles according to claim 10”.
Claim 31 becomes Claim 16, which depends on Claim 15; reads as “The metal-coated non-spherical resin particles according to claim 15”.
Claim 32 becomes Claim 17, which depends on Claim 15; reads as “The metal-coated non-spherical resin particles according to claim 15”.
Claim 33 becomes Claim 18, which depends on Claim 10; reads as “The metal-coated non-spherical resin particles according to claim 10”.
Claim 34 becomes Claim 19, which depends on Claim 18; reads as “The metal-coated non-spherical resin particles according to claim 18”.

Reasons for Allowance
4.	Claim 1 was amended to recite “in which 20% or more and less than 80% of the surface of non-spherical resin particles is coated with metal”.  This amendment is supported at Page 25, Paragraph [0101] of the specification as originally filed. 
	New Claims 25 (see Paragraphs [0008], [0018], and [0049]), 26 (see Paragraph [0009]), 27 (see Paragraph [0010]), 28 (see Paragraph [0011]), 29 (see Paragraph [0012]), 30 (see Paragraph [0013]), 31 (see Paragraph [0014]), 32 (see Paragraph [0015]), 33 (see Paragraph 
	Thus, no new matter is present.
	See Claim Amendment filed 03/05/2021.
5.	The claim objection set forth in Paragraph 6 of the earlier Office action mailed 12/07/2020 is no longer applicable and thus, withdrawn because the applicants amended Claims 4 and 5 to correct their informalities, and cancelled Claims 2 and 11.  Applicant had also incorporated Examiner’s proposal for amending Claim 11 into new Claim 25.  
	See Claim Amendment filed 03/05/2021.
	See also Page 6 of Applicants’ Remarks filed 03/05/2021.
6.	The present claims are allowable over the prior art references of record, namely Nakamura et al. (WO 2012/132533; utilized US 2014/008686211 as its English equivalent), KAGEYAMA et al. (WO 2016/114189; utilized US 2017/035838422 as its English equivalent), English Translation of JP 2015-10143, WANG (US 2009/0297773), and Harada (US Patent 9,187,632).
7.	Upon consideration of the issues in the present application based on applicants’ arguments presented at Pages 6-10 of their Remarks filed 03/05/2021, together with Examiner’s Amendment dated 05/06/2021, the 103 rejections set forth in Paragraphs 8-11 of the previous Office action mailed 12/07/2020 and the obviousness double patenting rejection based on the claims of US Patent 9,187,632, set forth in the previous Office action mailed 12/07/2020, are deemed to be overcome.  In particular, none of the references relied upon individually or in combination teaches or would have suggested the claimed metal-coated non-spherical resin 
	Moreover, as mentioned in Paragraph 12 of the earlier Office action mailed 12/07/2020, it was indicated that previous Claim 11 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In response to this, applicants cancelled Claim 11 and rewrote Claim 11 into independent Claim 25 which also included the limitations of Claim 1 and 11 (see Claim Amendment filed 03/05/2021).  Thus, new independent Claim 25 and its dependent Claims 26-34 are also allowable since the cited references individually or in combination do not teach or would have suggested the claimed metal-coated non-spherical resin particles in which 1% or more and less than 100% of the surface of non-spherical resin particles is coated with metal, wherein the sphere-equivalent volume average particle diameter of the non-spherical resin particles is 0.1 to 300 µm and the metal-coated non-spherical resin particles have phototaxis. 
	Accordingly, claims 1, 3-10, and 25-34 are deemed allowable over the prior art references of record.

Correspondence
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 09/27/2018.
        2 Cited in the IDS submitted by applicants on 09/27/2018.